EXHIBIT 10.5
 
 
 
AEMETIS, INC.


INVESTORS’ RIGHTS AGREEMENT






July 6, 2012
 
 
 
 
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

    PAGE
1.
Registration Rights 
  3  
1.1
Definitions 
  3  
1.2
Company Registration 
  4  
1.3
Demand Registration 
  5  
1.4
Obligations of the Company 
  6  
1.5
Information from Holder 
  8  
1.6
Expenses of Registration 
  8  
1.7
Delay of Registration 
  8  
1.8
Indemnification 
  8  
1.9
Assignment of Registration Rights 
  10  
1.10
“Market Stand-Off” Agreement 
  11  
1.11
Termination of Registration Rights 
  12        
2.
Right of First Refusal 
  12        
3.
Miscellaneous 
  13  
3.1
Successors and Assigns 
  13  
3.2
Governing Law 
  13  
3.3
Counterparts 
  13  
3.4
Titles and Subtitles 
  13  
3.5
Notices 
  13  
3.6
Expenses 
  14  
3.7
Entire Agreement; Amendments and Waivers 
  14  
3.8
Severability 
  14  
3.9
Aggregation of Stock 
  14

 
 
2

--------------------------------------------------------------------------------

 


INVESTORS’ RIGHTS AGREEMENT
 
THIS INVESTORS’ RIGHTS AGREEMENT (the “Agreement”) is made as of the 6th day of
July, 2012, by and among Aemetis, Inc., a Nevada corporation (the “Company”) and
the investors listed on Schedule A hereto, each of which is herein referred to
as an “Investor.”
 
RECITALS
 
WHEREAS, the Investors listed on Schedule A are parties to the Amended and
Restated Note Purchase Agreement of even date herewith by and among the Company
and such Investors (the “Note Purchase Agreement”), and in connection therewith,
the Company is issuing 15,000,000 shares (the “Shares”) of common stock of the
Company (the “Common Stock”); and
 
WHEREAS, the Note Purchase Agreement provides that the execution and delivery of
this Agreement by the Company and the Investors is a condition to the closing of
the Investors’ obligations under the Note Purchase Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereto agree as follows:
 
1. Registration Rights.  The Company covenants and agrees as follows:
 
1.1 Definitions.  For purposes of this Section 1:
 
(a) The term “Act” means the Securities Act of 1933, as amended.
 
(b) The term “Form S-3” means such form under the Act as in effect on the date
hereof or any registration form under the Act subsequently adopted by the SEC
that permits inclusion or incorporation of substantial information by reference
to other documents filed by the Company with the SEC.
 
(c) The term “Holder” means any person owning or having the right to acquire
Registrable Securities or any assignee thereof in accordance with Section 1.9
hereof.
 
(d) The term “Initial Offering” means the Company’s first firm commitment
underwritten public offering of its Common Stock under the Act that results in
the conversion of the Company’s outstanding Preferred Stock into Common Stock in
accordance with the provisions of the Company’s Amended and Restated Certificate
of Incorporation.
 
(e) The term “1934 Act” means the Securities Exchange Act of 1934, as amended.
 
 
3

--------------------------------------------------------------------------------

 
 
(f) The terms “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Act, and the declaration or ordering of
effectiveness of such registration statement or document.
 
(g) The term “Registrable Securities” means (i) the Shares, (ii) any other
shares of Common Stock held by the Investors and (iii) any capital stock of the
Company issued or issuable as a dividend or other distribution with respect to,
or in exchange for, or in replacement of, the Shares or such other shares of
Common Stock held by the Investors, whether by stock split, recapitalization,
merger, consolidation or otherwise, until the registration rights granted by
this Agreement with respect to the Shares and such other shares have terminated
in accordance with this Agreement.
 
(h) The term “Rule 144” shall mean Rule 144 under the Act.
 
(i) The term “SEC” shall mean the Securities and Exchange Commission.
 
1.2 Company Registration.
 
(a) If (but without any obligation to do so) the Company proposes to register
any of its stock or other securities under the Act in connection with the public
offering of such securities (other than a registration relating solely to the
sale of securities of participants in a Company employee benefit plan, a
registration covering only securities proposed to be issued in exchange for
securities or assets of another corporation, or a registration in which the only
Common Stock being registered is Common Stock issuable upon conversion of debt
securities that are also being registered), the Company shall, at such time,
promptly give each Holder written notice of such registration.  Upon the written
request of each Holder given within twenty (20) days after such notice is
delivered to such Holder in accordance with Section 3.5, the Company shall,
subject to the provisions of Section 1.2(c), use best efforts to cause to be
registered under the Act all of the Registrable Securities that each such Holder
requests to be registered.
 
(b) Right to Terminate Registration.  The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 1.2
prior to the effectiveness of such registration whether or not any Holder has
elected to include securities in such registration.  The expenses of such
withdrawn registration shall be borne by the Company in accordance with
Section 1.6 hereof.
 
(c) Underwriting Requirements.  In connection with any offering involving an
underwriting of shares of the Company’s capital stock, the Company shall not be
required under this Section 1.2 to include any of the Holders’ securities in
such underwriting unless they accept the terms of the underwriting as agreed
upon between the Company and the underwriters selected by the Company (or by
other persons entitled to select the underwriters) and enter into an
underwriting agreement in customary form with such underwriters, and then,
subject to the remaining provisions of this Section 1.2(c), only in such
quantity as the underwriters determine in their sole discretion will not
jeopardize the success of the offering by the Company.  If the total amount of
securities, including Registrable Securities, if the managing underwriters
advise the Company in writing that in their opinion the number of securities
requested to be included in such registration exceeds the number which can be
sold in such offering without adversely affecting the marketability of the
offering, the Company will include in such registration only the amount of
securities which the managing underwriters have advised can be sold, and will
allocate such amount, first, the amount of securities the Company proposes to
sell and second, pro rata among the selling Holders based on the number of
Registrable Securities held by all selling Holders or in such other proportions
as shall mutually be agreed to by all such selling Holders.  For purposes of the
preceding sentence concerning apportionment, for any selling stockholder that is
a Holder of Registrable Securities and that is a venture capital fund,
partnership or corporation, the affiliated venture capital funds, partners,
retired partners and stockholders of such Holder, or the estates and family
members of any such partners and retired partners and any trusts for the benefit
of any of the foregoing persons shall be deemed to be a single “selling Holder,”
and any pro rata reduction with respect to such “selling Holder” shall be based
upon the aggregate amount of Registrable Securities owned by all such related
entities and individuals.
 
 
4

--------------------------------------------------------------------------------

 
 
1.3 Demand Registration.  In case the Company shall receive from the Holders of
at least twenty-five percent (25%) of the Registrable Securities (for purposes
of this Section 1.3, the “Initiating Holders”) a written request or requests
that the Company effect a registration on Form S-3 and any related qualification
or compliance with respect to all or a part of the Registrable Securities owned
by such Holder or Holders, the Company shall:
 
(a) promptly give written notice of the proposed registration, and any related
qualification or compliance, to all other Holders; and
 
(b) prepare and file with the SEC a registration statement with respect to such
Registrable Securities within ninety (90) days after any written request for
registration, and use its best efforts to cause such registration statement to
become effective (provided, that before filing a registration statement or
prospectus or any amendments or supplements thereto, the Company will furnish to
counsel selected by the Holders copies of all such documents proposed to be
filed, which documents will be subject to review and approval of such counsel),
use its best efforts to file all such qualifications as may be so requested and
as would permit or facilitate the sale and distribution of all or such portion
of such Holders’ Registrable Securities as are specified in such request (and to
avoid the issuance of (or if issued, obtain the withdrawal of) any order
suspending the effectiveness of a registration statement, or the lifting of any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction as soon as possible), and,
together with all or such portion of the Registrable Securities of any other
Holders joining in such request as are specified in a written request given
within fifteen (15) days after such notice from the Company is delivered to such
Holder, provided, however, that the Company shall not be obligated to effect any
such registration, qualification or compliance, pursuant to this section 1.3:
 
(i) if Form S-3 is not available for such offering by the Holders;
 
(ii) if the Holders, together with the holders of any other securities of the
Company entitled to inclusion in such registration, propose to sell Registrable
Securities and such other securities (if any) at an aggregate price to the
public of less than $5,000,000;
 
(iii) if the Company shall furnish to Holders requesting a registration
statement pursuant to this Section 1.3 a certificate signed by the Company’s
Chief Executive Officer or Chairman of the Board stating that in the good faith
judgment of the Board of Directors of the Company, it would be materially
detrimental to the Company and its stockholders for such registration statement
to be effected at such time, in which event the Company shall have the right to
defer such filing for a period of not more than ninety (90) days after receipt
of the request of the Initiating Holders, provided that such right shall be
exercised by the Company not more than once in any twelve (12)-month period;
 
 
5

--------------------------------------------------------------------------------

 
 
(iv) if the Company has, within the six (6) month period preceding the date of
such request, already effected one registration on Form S-3 for the Holders
pursuant to this Section 1.3;
 
(v) if the Company has already effected four registrations on Form S-3 for the
Holders pursuant to this Section 1.3; or
 
(vi) in any particular jurisdiction in which the Company would be required to
qualify to do business or to execute a general consent to service of process in
effecting such registration, qualification or compliance.
 
(c) If the Initiating Holders intend to distribute the Registrable Securities
covered by their request by means of an underwriting, they shall so advise the
Company as a part of their request made pursuant to this Section 1.3 and the
Company shall include such information in the written notice referred to in
Section 1.3(a).  The provisions of Section 1.2(b) shall be applicable to such
request (with the substitution of Section 1.3 for references to Section 1.2).
 
1.4 Obligations of the Company.  Whenever required under this Section 1 to
effect the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:
 
(a) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Act with respect to the disposition of all securities covered by such
registration statement during such period, which period shall not be less than
six (6) months;
 
(b) furnish to the Holders such number of copies of a prospectus, including a
preliminary prospectus, each amendment and supplement thereto, in conformity
with the requirements of the Act, and such other documents as they may
reasonably request in order to facilitate the disposition of Registrable
Securities owned by them;
 
(c) use its best efforts to register and qualify the securities covered by such
registration statement under such other securities or Blue Sky laws of such
jurisdictions as shall be reasonably requested by the Holders, provided that the
Company shall not be required in connection therewith or as a condition thereto
to qualify to do business or to file a general consent to service of process in
any such states or jurisdictions;
 
(d) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering and take all such other actions as the
Holders or the underwriters reasonably request in order to expedite or
facilitate the disposition of such Registrable Securities;
 
 
6

--------------------------------------------------------------------------------

 
 
(e) notify each Holder of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Act of the happening of any event as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing and, at the request
of any such seller, the Company will prepare a supplement or amendment to such
prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus will not contain an untrue statement of
a material fact or omit to state any fact necessary to make the statement
therein not misleading;
 
(f) cause all such Registrable Securities registered pursuant to this Section 1
to be listed on a national exchange or trading system and on each securities
exchange and trading system on which similar securities issued by the Company
are then listed;
 
(g) provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereunder and a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration;
 
(h) make available for inspection by any Holder, any underwriter participating
in any disposition pursuant to such registration statement, and any attorney,
accountant or other agent retained by any Holder or underwriter, all financial
and other records, pertinent corporate documents and properties of the Company,
and cause the Company’s officers, directors, employees and independent
accountants to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with such registration
statement; and
 
(i) obtain a cold comfort letter from the Company’s independent public
accountants in customary form and covering such matters customarily given or
covered by independent public accountants in an underwritten public offering of
securities, addressed to the Holders.
 
(j) Notwithstanding the provisions of this Section 1, the Company shall be
entitled to postpone or suspend, for a reasonable period of time (and in no
event in excess of 90 days), the filing, effectiveness or use of, or trading
under, any registration statement if the Company shall determine that any such
filing or the sale of any securities pursuant to such registration statement
would in the good faith judgment of the Board of Directors of the Company
require disclosure of material nonpublic information that, if disclosed at such
time, would be materially harmful to the interests of the Company and its
stockholders; provided, however, that during any such period all executive
officers and directors of the Company are also prohibited from selling
securities of the Company (or any security of any of the Company’s subsidiaries
or affiliates).  In the event of the suspension of effectiveness of any
registration statement pursuant to this Section 1.4, the applicable time period
during which such registration statement is to remain effective shall be
extended by that number of days equal to the number of days the effectiveness of
such registration statement was suspended.  No more than one (1) such suspension
may be initiated in any twelve (12) month period.
 
 
7

--------------------------------------------------------------------------------

 
 
1.5 Information from Holder.  It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 1 with
respect to the Registrable Securities of any selling Holder that such Holder
shall furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of such securities
as shall be reasonably required to effect the registration of such Holder’s
Registrable Securities.
 
1.6 Expenses of Registration
 
.  All expenses other than underwriting discounts and commissions incurred in
connection with registrations, filings or qualifications pursuant to
Sections 1.2 and 1.3, including (without limitation) all registration, filing
and qualification fees, printers’ and accounting fees, fees and disbursements of
counsel for the Company and the reasonable fees and disbursements of one counsel
for the selling Holders (which counsel shall be selected by selling Holders
holding a majority of the Registrable Securities included in such registration)
shall be borne by the Company.  Notwithstanding the foregoing, the Company shall
not be required to pay for any expenses of any registration proceeding begun
pursuant to Section 1.2 or Section 1.3 if the registration request is
subsequently withdrawn at the request of the Holders of a majority of the
Registrable Securities to be registered (in which case all participating Holders
shall bear such expenses pro rata based upon the number of Registrable
Securities that were to be included in the withdrawn registration), unless, in
the case of a registration requested under Section 1.3, the Holders of a
majority of the Registrable Securities agree to forfeit their right to one
registration pursuant to Section 1.3 and provided, however, that if at the time
of such withdrawal, the Holders have learned of a material adverse change in the
condition, business or prospects of the Company from that known to the Holders
at the time of their request and have withdrawn the request with reasonable
promptness following their discovery of such material adverse change, then the
Holders shall not be required to pay any of such expenses and shall retain their
rights pursuant to Section 1.3.
 
1.7 Delay of Registration.  No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any such registration as the result
of any controversy that might arise with respect to the interpretation or
implementation of this Section 1.
 
1.8 Indemnification.  In the event any Registrable Securities are included in a
registration statement under this Section 1:
 
(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, the partners, officers, directors and stockholders of each Holder,
legal counsel and accountants for each Holder, any underwriter (as defined in
the Act) for such Holder and each person, if any, who controls such Holder or
underwriter within the meaning of the Act or the 1934 Act, against any losses,
claims, damages or liabilities (joint or several) to which they may become
subject under the Act, the 1934 Act, any state securities laws or any rule or
regulation promulgated under the Act, insofar as such losses, claims, damages,
or liabilities (or actions in respect thereof) arise out of or are based upon
any of the following statements, omissions or violations (collectively a
“Violation”):  (i) any untrue statement or alleged untrue statement of a
material fact contained in such registration statement, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto, (ii) the omission or alleged omission to state in such
registration statement a material fact required to be stated therein, or
necessary to make the statements therein not misleading or (iii) any violation
or alleged violation by the Company of the Act, the 1934 Act, any state
securities laws or any rule or regulation promulgated under the Act, the 1934
Act or any state securities laws,  and the Company will reimburse each such
Holder, underwriter, controlling person or other aforementioned person for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action as
such expenses are incurred; provided, however, that the indemnity agreement
contained in this subsection l.8(a) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable in any such case
for any such loss, claim, damage, liability or action to the extent that it
arises out of or is based upon a Violation that occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by any such Holder, underwriter, controlling person or
other aforementioned person; provided further, however, that the foregoing
indemnity agreement with respect to any preliminary prospectus shall not inure
to the benefit of any Holder or underwriter or other aforementioned person, or
any person controlling such Holder or underwriter, from whom the person
asserting any such losses, claims, damages or liabilities purchased shares in
the offering, if a copy of the most current prospectus was not sent or given by
or on behalf of such Holder or underwriter or other aforementioned person to
such person, if required by law to have been so delivered, at or prior to the
written confirmation of the sale of the shares to such person, and if the
prospectus (as so amended or supplemented) would have cured the defect giving
rise to such loss, claim, damage or liability.
 
 
8

--------------------------------------------------------------------------------

 
 
(b) To the extent permitted by law, each selling Holder will indemnify and hold
harmless the Company, each of its directors, each of its officers who has signed
the registration statement, each person, if any, who controls the Company within
the meaning of the Act, legal counsel and accountants for the Company, any
underwriter, any other Holder selling securities in such registration statement
and any controlling person of any such underwriter or other Holder, against any
losses, claims, damages or liabilities (joint or several) to which any of the
foregoing persons may become subject, under the Act, the 1934 Act, any state
securities laws or any rule or regulation promulgated under the Act, the 1934
Act or any state securities laws, insofar as such losses, claims, damages or
liabilities (or actions in respect thereto) arise out of or are based upon any
Violation, in each case to the extent (and only to the extent) that such
Violation occurs in reliance upon and in conformity with written information
furnished by such Holder expressly for use in connection with such registration;
and each such Holder will reimburse any person intended to be indemnified
pursuant to this subsection l.8(b) for any legal or other expenses reasonably
incurred by such person in connection with investigating or defending any such
loss, claim, damage, liability or action as such expenses are incurred;
provided, however, that the indemnity agreement contained in this
subsection l.8(b) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Holder (which consent shall not be unreasonably withheld),
and provided that in no event shall any indemnity under this subsection l.8(b)
exceed the net proceeds from the offering received by such Holder.
 
(c) Promptly after receipt by an indemnified party under this Section 1.8 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 1.8, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party (together with all other indemnified parties
that may be represented without conflict by one counsel) shall have the right to
retain one separate counsel, with the fees and expenses to be paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such proceeding.  The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action, if prejudicial to its ability to defend such action, shall
relieve such indemnifying party of liability to the indemnified party under this
Section 1.8 to the extent of such prejudice, but the omission to so deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section 1.8.
 
 
9

--------------------------------------------------------------------------------

 
 
(d) If the indemnification provided for in this Section 1.8 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage or expense referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and the indemnified party on the other hand in connection with the
statements or omissions that resulted in such loss, liability, claim, damage or
expense, as well as any other relevant equitable considerations; provided,
however, that no contribution by any Holder, when combined with any amounts paid
by such Holder pursuant to Section 1.8(b), shall exceed the net proceeds from
the offering received by such Holder.  The relative fault of the indemnifying
party and the indemnified party shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.
 
(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.
 
(f) The obligations of the Company and Holders under this Section 1.8 shall
survive the completion of any offering of Registrable Securities in a
registration statement under this Section 1 and otherwise.
 
1.9 Assignment of Registration Rights.  The rights to cause the Company to
register Registrable Securities pursuant to this Section 1 may be assigned (but
only with all related obligations) by a Holder to a transferee or assignee of
such securities that (i) is a subsidiary, parent, partner, limited partner,
retired partner, member, former member, stockholder or affiliate of a Holder,
(ii) is a Holder’s family member or trust for the benefit of an individual
Holder, or (iii) after such assignment or transfer, holds at least 25% of the
Registrable Securities (subject to appropriate adjustment for stock splits,
stock dividends, combinations or the like) held by such Holder immediately prior
to such assignment or transfer, provided:  (a) the transferee or assignee is not
a direct competitor of the Company or an affiliate of a direct competitor of the
Company, (b) the Company is, within a reasonable time after such transfer,
furnished with written notice of the name and address of such transferee or
assignee and the securities with respect to which such registration rights are
being assigned and (c) such transferee or assignee agrees in writing to be bound
by and subject to the terms and conditions of this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
1.10  “Market Stand-Off” Agreement.
 
(a) Each Holder hereby agrees that it will not, without the prior written
consent of the managing underwriter, during the period commencing on the date of
the final prospectus relating to the Company’s Initial Offering and ending on
the date specified by the Company and the managing underwriter (such period not
to exceed one hundred eighty (180) days) (i) lend, offer, pledge, sell, contract
to sell, sell any option or contract to purchase, purchase any option or
contract to sell, grant any option, right or warrant to purchase, or otherwise
transfer or dispose of, directly or indirectly, any shares of Common Stock or
any securities convertible into or exercisable or exchangeable for Common Stock
held immediately prior to the effectiveness of the Registration Statement for
such offering, or (ii) enter into any swap or other arrangement that transfers
to another, in whole or in part, any of the economic consequences of ownership
of the Common Stock, whether any such transaction described in clause (i) or
(ii) above is to be settled by delivery of Common Stock or other securities, in
cash or otherwise.  The foregoing provisions of this Section 1.10 shall apply
only to the Initial Offering of equity securities, and shall (i) not apply to
the sale of any shares to an underwriter pursuant to an underwriting agreement,
(ii) not apply to any Holder that owns less than one percent of the issued and
outstanding common stock of the Company, and (iii) shall only be applicable to
the Holders if all officers, directors and greater than one percent (1%)
stockholders of the Company enter into similar agreements.  The underwriters in
connection with the Company’s Initial Offering are intended third-party
beneficiaries of this Section 1.10 and shall have the right, power and authority
to enforce the provisions hereof as though they were a party hereto.  Each
Holder further agrees to execute such agreements as may be reasonably requested
by the underwriters in the Company’s Initial Offering that are consistent with
this Section 1.10 or that are necessary to give further effect
thereto.  Notwithstanding the foregoing, the prior written consent of the
managing underwriter shall not be required for an assignment of any shares of
Common Stock or any securities convertible into or exercisable or exchangeable
for Common Stock by a Holder to a transferee or assignee that is a subsidiary,
parent, partner, limited partner, retired partner, member, former member,
stockholder or affiliate of a Holder, provided however, that such transferee or
assignee agrees in writing to be bound by and subject to the provisions of this
Section 1.10.
 
In order to enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to the Registrable Securities of each Holder (and the
shares or securities of every other person subject to the foregoing restriction)
until the end of such period.
 
(b) Each Holder that owns more than one percent of the issued and outstanding
common stock of the Company agrees that a legend reading substantially as
follows shall be placed on all certificates representing all Registrable
Securities of each Holder (and the shares or securities of every other person
subject to the restriction contained in this Section 1.10):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A LOCK-UP PERIOD
OF UP TO 180 DAYS AFTER THE EFFECTIVE DATE OF THE ISSUER’S REGISTRATION
STATEMENT FILED UNDER THE ACT, AS AMENDED, AS SET FORTH IN AN AGREEMENT BETWEEN
THE COMPANY AND THE ORIGINAL HOLDER OF THESE SECURITIES, A COPY OF WHICH MAY BE
OBTAINED AT THE ISSUER’S PRINCIPAL OFFICE.  SUCH LOCK-UP PERIOD IS BINDING ON
TRANSFEREES OF THESE SHARES.
 
 
11

--------------------------------------------------------------------------------

 
 
1.11 Termination of Registration Rights.  No Holder shall be entitled to
exercise any right provided for in this Section 1 (i) after three (3) years
following the consummation of the Initial Offering, or (ii) as to any Holder,
such earlier time after the Initial Offering at which such Holder (A) can sell
all shares held by it in compliance with Rule 144 or (B) holds one percent (1%)
or less of the Company’s outstanding Common Stock and all Registrable Securities
held by such Holder (together with any affiliate of the Holder with whom such
Holder must aggregate its sales under Rule 144) can be sold in any
three (3)-month period without registration in compliance with Rule 144.
 
2. Right of First Refusal Subject to the terms and conditions specified in this
Section 2, the Company hereby grants to each Investor a right of first offer
with respect to future sales by the Company of its Shares (as hereinafter
defined).  Each time the Company proposes to sell any shares of, or securities
convertible into or exchangeable or exercisable for any shares of, its capital
stock (“ROFR Shares”) to a third party, the Company shall first make an offering
of such ROFR Shares to each Investor in accordance with the following
provisions:
 
(a) The Company shall deliver a notice in accordance with Section 3.5 (“ROFR
Notice”) to the Investors stating (i) its bona fide intention to sell such ROFR
Shares and the identity of the proposed purchaser(s), (ii) the number of such
ROFR Shares to be purchased by such purchaser(s) and (iii) the price and terms
upon which it has agreed to sell such ROFR Shares.
 
(b) By written notification received by the Company within twenty (20) calendar
days after receipt of the ROFR Notice, each Investor may elect to purchase, at
the price and on the terms specified in the ROFR Notice, up to that portion of
such ROFR Shares that equals the proportion that the number of shares of Common
Stock that are Registrable Securities issued and held by such Investor (assuming
full conversion and exercise of all convertible and exercisable securities then
outstanding) bears to the total number of shares of Common Stock of the Company
then outstanding (assuming full conversion and exercise of all convertible and
exercisable securities then outstanding).
 
(c) If all ROFR Shares that Investors are entitled to obtain pursuant to
subsection 2(b) are not elected to be obtained as provided in subsection 2(b)
hereof, the Company may, during the ninety (90) day period following the
expiration of the period provided in subsection 2(b) hereof, sell the remaining
unsubscribed portion of such ROFR Shares to the proposed purchaser(s) at a price
not less than that, and upon terms no more favorable to such persons than those,
specified in the ROFR Notice.  If the Company does not consummate the sale of
the ROFR Shares within such period, the right provided hereunder shall be deemed
to be revived and such ROFR Shares shall not be sold unless first reoffered to
the Investors in accordance herewith.
 
 
12

--------------------------------------------------------------------------------

 
 
(d) The right of first refusal in this Section 2 shall not be applicable to
(i) the issuance or sale of shares of Common Stock (or options therefor) to
employees, directors, consultants and other service providers for the primary
purpose of soliciting or retaining their services pursuant to plans or
agreements approved by the Company’s Board of Directors, (ii) the issuance of
securities pursuant to a bona fide, firmly underwritten public offering of
shares of Common Stock registered under the Act, (iii) the issuance of
securities pursuant to the conversion or exercise of convertible or exercisable
securities, or (iv) the issuance of securities in connection with a bona fide
business acquisition of or by the Company, whether by merger, consolidation,
sale of assets, sale or exchange of stock or otherwise, approved by the
Company’s Board of Directors.  In addition to the foregoing, the right of first
offer in this Section 2 shall not be applicable with respect to any Investor in
any subsequent offering of Shares if (i) at the time of such offering, the
Investor is not an “accredited investor,” as that term is then defined in Rule
501(a) of the Act and (ii) such offering of Shares is otherwise being offered
only to accredited investors.
 
(e) The rights provided in this Section 2 may not be assigned or transferred by
any Investor.
 
(f) The covenants set forth in this Section 2 shall terminate and be of no
further force or effect upon the consummation of the Initial Offering.
 
3. Miscellaneous.
 
3.1 Successors and Assigns.  Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties (including transferees of
any shares of Registrable Securities).  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
3.2 Governing Law.  This Agreement shall be governed by and construed under the
laws of the State of Delaware.
 
3.3 Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
3.4 Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
3.5 Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed effectively given:  (i) upon personal
delivery to the party to be notified, (ii) when sent by confirmed electronic
mail or facsimile if sent during normal business hours of the recipient; if not,
then on the next business day, (iii) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or
(iv) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.  All
communications shall be sent to the respective parties at the addresses set
forth on the signature pages attached hereto (or at such other addresses as
shall be specified by notice given in accordance with this Section 3.5).
 
 
13

--------------------------------------------------------------------------------

 
 
3.6 Expenses.  If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.
 
3.7 Entire Agreement; Amendments and Waivers.  This Agreement (including the
Exhibits hereto, if any) constitutes the full and entire understanding and
agreement among the parties with regard to the subjects hereof and thereof.  Any
term of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively) only with the written consent of the Company and
the holders of a majority of the Registrable Securities.  Any amendment or
waiver effected in accordance with this paragraph shall be binding upon each
holder of any Registrable Securities, each future holder of all such Registrable
Securities, and the Company.
 
3.8 Severability
 
.  If one or more provisions of this Agreement are held to be unenforceable
under applicable law, such provision(s) shall be excluded from this Agreement
and the balance of the Agreement shall be interpreted as if such provision(s)
were so excluded and shall be enforceable in accordance with its terms.
 
3.9 Aggregation of Stock.  All shares of Registrable Securities held or acquired
by affiliated entities (including affiliated venture capital funds) or persons
shall be aggregated together for the purpose of determining the availability of
any rights under this Agreement.
 
 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Investors’ Rights Agreement
as of the date first above written.
 

 
COMPANY:
         
AEMETIS, INC.
           
By:
/s/ Eric McAfee      
Eric McAfee,
     
Chief Executive Officer
            Address: 20400 Stevens Creek Blvd., Suite 700      
Cupertino, CA  95014
 

 
IN WITNESS WHEREOF, the parties have executed this Investors’ Rights Agreement
as of the date first above written.
 

  INVESTORS:        
 
Sprott Asset Management GP, Inc. in its capacity as general partner of Sprott
Asset Management, LP in its capacity as Manager of Sprott PC Trust     (Print
exact name of Investor)           /s/ Kristin McTaggart, Chief Compliance
Officer     (Signature)          
INVESTORS:
          Third Eye Capital Credit Opportunities S.ar.I, in its capacity as
Managing General Partner of Third Eye Capital Credit Opportunities Fund –
Insight Fund (Print exact name of Investor)           /s/ Richard Goddard,
Manager    
(Signature)
          /s/ Robert L. DeNormandie, Manager     
(Signature)
 

 
 
 
SIGNATURE PAGE TO
INVESTORS’ RIGHTS AGREEMENT
 
 
 
15

--------------------------------------------------------------------------------

 
 